Citation Nr: 1812442	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-16 728	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1986 and from December 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from the RO. 


FINDING OF FACT

In July 2017, the Board denied entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee. 


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided on the above issue.  38 U.S.C. § 7104 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2017 the Board denied entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee.  Based on the nature of rating knee disabilities, this decision encompassed the issue characterized on the title page.  Whereas there are no remaining questions of fact or law to be decided, the appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (2012).


ORDER

The issue of entitlement to an increased rating for service-connected right knee disability is dismissed. 

____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


